DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objection to claim 4 (at par. 3-4 of the 04/15/2022 Office action) is withdrawn in light of applicant’s 07/15/2022 amendments.  
The rejection of claims 8-11 under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite (items A., B., C. and D. at par. 5-6 of the 04/15/2022 Office action), is withdrawn in light of applicant’s 07/15/2022 amendments.  
The rejection of claims 1-4 and 6-12 under 35 U.S.C. § 103 over JOHNCOCK (US 2015/0265510 A1) (at par. 7-16 of the 04/15/2022 Office action), is withdrawn in light of applicant’s 07/15/2022 amendments, as well as the reasons for allowance, discussed below. 
The rejection of claim 5 under 35 U.S.C. § 103 over JOHNCOCK (US 2015/0265510 A1), as evidenced by POTTIE (US 2017/0360666 A1) (at par. 17-19 of the 04/15/2022 Office action), is withdrawn in light of applicant’s 07/15/2022 amendments, as well as the reasons for allowance, discussed below.

EXAMINER’S AMENDMENT
Claims 1 and 8-12 are allowable per the examiner’s amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with BRYAN H. DAVIDSON (Reg. No. 30,251) on August 11, 2022.
The claims are amended as follows:
1.	(currently amended) A topical composition consisting of:
1 to 5 wt.%, based on total weight of the composition, of panthenol,
0.5 to 5 wt.%, based on total weight of the composition, of p-hydroxyacetophenone,
0.3 to 10 wt.%, based on total weight of the composition, of methylene bis-benzotriazolyl tetramethylbutylphenol (MBBT) as a micronized UV filter, and
optionally at least one additional UV filter selected from the group consisting of butyl methoxydibenzoylmethane, octocrylene and ethylhexyl salicylate,
wherein the micronized UV filter is present as an aqueous dispersion containing the particles of the micronized UV filter optionally with a C8-16alkyl poly-glucoside,
wherein the micronized UV filter has a mean particle size distribution Dv50 as determined by light scattering of less than 200 nm,
wherein the composition is an oil-in-water (O/W) emulsion consisting of, wherein the aqueous phase consists ofand
wherein the topical composition exhibits less transfer of the composition to a glass surface as compared to an identical composition that does not contain the panthenol, the [[P]]p-hydroxyacetophenone and the MBBT.

2.-6.	(canceled)

7.	(canceled) 

8.	(previously presented) The topical composition according to claim 1, wherein the micronized UV filter is present in an amount of 1 to 8 wt.%, based on the total weight of the composition.

9.	(previously presented) The topical composition according to claim 1, wherein the panthenol is present in an amount of 3 to 5 wt.%, based on the total weight of the composition.

10.	(previously presented) The topical composition according to claim 1, wherein the p-hydroxyacetophenone is present in an amount of 0.5 to 1 wt.%, based on the total weight of the composition.

11.	(previously presented) The topical composition according to claim 1, wherein the O/W emulsifier is potassium cetyl phosphate.

12.	(previously presented) The topical composition according to claim 1, wherein the topical composition further consists of at least one additional UV filter selected from the group consisting of butyl methoxydibenzoylmethane, octocrylene and ethylhexyl salicylate.

13.-15.	(canceled)

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: JOHNCOCK (US 2015/0265510 A1, Publ. Sep. 24, 2015; noted as US equivalent of EP 2 921 157 A1 on 06/17/2020 IDS; hereinafter, “Johncock”; of record).  Johncock is directed to a coated titanium dioxide to reduce the whitening effect on skin.  Johncock, title & abstract.  In this regard, Johncock teaches an exemplary Daily Protection Preparation (Johncock, par. [0420], Ex. 19, Formulation 19.1), whereby it is noted: 
panthenol (Johncock, par. [0420], Ex. 19, Formulation 19.1) relates to “panthenol” of independent claim 1;
hydroxyacetophenone or “SymSave ® H” (Johncock, par. [0420], Ex. 19, Formulation 19.1) relates to “hydroxyacetophenone” of independent claim 1;
“Titanium Dioxide according to the invention” (par. [0420], Ex. 19, Formulation 19.1) are coated titanium dioxide particles (Johncock, abastract) “hav[ing] an average particle size in which at least one dimension of the individual crystals making up the agglomerates of particles is <100 nm” (Johncock, par. [0041]), which relates to “a micronized UV filter” of independent claim 1 (as well as par. [0011]-[0012] of the instant published application, US 2020/0383884 A1); and
potassium cetyl posphate (Johncock, par. [0420], Ex. 19, Formulation 19.1) relates to an “O/W emulsifier” of independent claim 1.
However, Johncock is concerned with coated titanium dioxide particles, wherein at least one coating layer comprises an ester made from a mixture of fatty alcohol and C6 to C12 aliphatic acids as coating material (Johncock, abstract), as well as composition comprising the same (Johncock, par. [0046]). Titanium dioxide particles are not a mandatory component of the amended claims herein and are moreover specifically excluded from the scope thereof.  More specifically, the amended version of claim 1 requires the presence of methylene bis-benzotriazolyl tetramethylbutylphenol (MBBT), a micronized organic UV-filter which is distinctly different from the inorganic titanium dioxide particles disclosed by Johncock.  Therefore, the scope of the instant claims exclude Johncock’s “coated titanium dioxide” (Johncock, abstract), and thus, the instant claims are distinguishable from Johncock.

Conclusion
Claims 1 and 8-12 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611